 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDChecker CabAssociation,Inc.'andOrganization ofBaltimoreCab Drivers,Inc.' and Taxicab Drivers& Garage EmployeesLocal No. 426InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Intervenor.Case 5-RC-6654August 27, 1970DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer August A.Denhard, Jr., of the National Labor Relations Board.'After the close of the hearing the Checker Cab Associ-ation, Inc., Petitioner and Intervenor filed briefs withthe Board.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case the Boardfinds:The Employer is engaged in interstate commercewithin the meaning of the Act.'The record discloses that the gross business ofallmembers of the Association was in the aggregatein excess of $500,000 for the year preceding thehearing herein and that purchases from outside theState of Maryland were in excess of $50,000 forthis same period. We find it appropriate for jurisdic-tional purposes to combine the gross revenues ofallmembers of the Association and, as legal junsdic-tion is present, we further find it will effectuatethe policies of the Act to assert jurisdiction herein.'Petitioner and Intervenor seek a unit of all full-time and part-time taxicab dnvers allegedly in theemploy of the Checker Cab Association, Inc., herein-after Checker Cab or Association.'The name of the Association as amended at the hearing withoutconceding it was an employerThe name of Petitioner as amended at the hearingAfter a hearing and pursuant to Sec 102 67 of the National LaborRelations Board Rules and Regulations, Series 8, as amended, the RegionalDirector issued an order transferring the case to the National LaborRelations Board for decisionOn the basis of the record and stipulation therein we find thatthe Petitioner and Intervenor are labor organizations within the meaningof the ActSeeTransportation Promotions, Inc, et a!,173NLRB No 114,andCentral Taxi Service,173 NLRB No 116The parties stipulated that the following unit would be appropriateshould the Board order an election herein All regular drivers, ownerdrivers who employ no other drivers and regular part-time drivers excludingThe Association alleges that the taxicab driversfor whom Petitioner and Intervenor seek representa-tion by their petitions are in fact independent contrac-tors and therefore the petitions should be dismissed.'Checker Cab Association was formed in 1958 asa result of an order of the Maryland Public ServiceCommission (PSC) requiring all taxicab owners inthe Baltimore area to belong to an Association, inorder to improve taxi service in Baltimore. Pursuantto such order Checker operates under a franchisein the metropolitan area of Baltimore,Maryland.All of the stock of the Association is owned byYellow Cab Company of Baltimore. In subsequentyears additional cab owners joined the Associationin order to meet the PSC requirement. The Associationdoes not own any cabs. It has, however, approximately98 members who own approximately 277 cabs. Theseowners are individuals, partnerships, and corporateentities.Pursuant to a contract between the Associationand its members all cabs put in service must assumethe name, color, and distinctive markings of the Asso-ciation and have the phone number of the Associationpainted on the door. In addition, under PSC regula-tions the name of the actual owner must be paintedon each side of the taxicab.Membership by cab-owners in the Association ison a year-to-year basis and is automatically renewableuntil terminated by either party. The owner-memberspay no dues to the Association. The Association'srevenue is derived largely from the sale of gasoline,at a premium price, to owner-operators and lesseedrivers! In addition, the Association receives one-half the income derived from the advertising eachcab is required by the Association to carry. Theother half of this latter income goes to the owners.The Association provides the following benefits andservice to its members at no additional cost: Theuse of a two-way radio dispatch system, repair servicefor the radio, a telephone service, facilities for garagingthe cabs, a towing service, instructions to ownersand lessees on operation of radio and meter equipment,the services of a safety director, furnishing daily mani-garagemen, mechanics, dispatchers, office clerical employees, guards andsupervisors as defined in the Act'Sec 2(3) of the National Labor Relations Act provides, in relevantpart, that the term "employer" shall not include "any individualhaving the status of independent contractor" In enacting thisprovision Congress did not define the status, but intended, as statedby the US Supreme Court, that in each case the issue should bedetermined by general agency principles(NL R B v United InsuranceCo, 390 U S 254, 256 )The record shows that two owner-members, Belle Isle Cab Coand the I K Edelstein family own approximately 130 cabs of the approxi-mate total of 212 Checker Cabs operated in Baltimore All of thesecabs are leased by the Association to individual operators with theexception of about 39 cabs operated by owners themselves who utilizeno other drivers185 NLRB No. 59 CHECKER CAB ASSOCIATION, INCfest sheets required by PSC of all drivers, clericalservices including bookkeeping, securing renewal ofleases,and permits and tags for vehicles, a BlueCross Plan for owners the premium for which ispaid by the Association, securing and processing leasesfor lessors with lessees, and representing the ownersat PSC hearings. In addition, the Association arrangesfor owners the following: liability insurance, tire rental,repair service, a discount price on painting, assistancein financing new cabs, and a group life insurancepolicy.The Association acting as agent for the ownersoperates a system of cab leasing9 and in its leasingoperation the Association uses a standard form oflease agreement with a lessee. This lease provides,inter alra:(1)The lessee agrees to lease a taxicab whichhe shall operate as a lessee or independent contractoron a self employed basis; (2) the lessee agrees topay all tax liabilities, Federal and State, and agreeshe is not covered by the State Unemployment Insur-ance Law; (3) the lessee agrees to operate taxicabin accordance with rules and regulations of lessorAssociation and the PSC, and will observe State lawsand Baltimore City laws and ordinances; (4) thelessor will carry and pay for all required public liabilityand property damage insurance; (5) the lessee willpay the agreed fixed rental and buy all his gasolineat a specified price, with the lessee to retain allof his receipts over and above fixed rental fee, gasolineand State sales taxes; (6) the taxicab shall be usedonly for fare paying passengers, and the lessee shallkeep proper manifests as required by PSC and filethem with the lessor; the record, however, showsthatmanifests were filed only with Association; (7)the lessee agrees to pay for all damages resultingfrom his negligence; (8) the lessee shall charge passen-gers only rates shown on the meter; (9) the lessormay cancel the lease anytime for failure of the lesseetokeep and observe agreements made by him inthe lease, or for violation of any PSC regulation,state law, or insurance carrier's rules.An applicant for a driver's lease must have a chauf-feur's license and may make application only at eitherof the Association's garages where he is interviewedby the garage manager who may make an independentinvestigationof the applicant. The applicant, ifapproved by the garage manager, is then sent tothe main office of the Association where he is instruct-'Prior to the adoption of the leasing system it was found necessaryto seek a change in Maryland law which prohibited taxidrivers fromworking under any system other than salary or commission Pursuantto petition of the Maryland Public Utilities Commission and cab ownersthe statute was amended in 1964 authorizing the leasing of cabs inBaltimore183ed in PSC regulations, insurance company rules, andthe operation of a meter. He also is given an eyeexamination and a driving test. If successful the appli-cant returns to the garage, signs a standard lease,and selects his shift arrangement and hours.The lessee may select from a number of differentwork schedules. However, regardless of which sched-ule or shift he selects he must report to the garageto pick up his cab and daily manifest, as requiredby PSC regulations.When the driver returns hiscab, as he must do at the end of his shift, he mustturn in his manifest to the Association on whichhe has recorded the time and point of picking uppassengers, the time and point of destination, thenumber of passengers and fare charges. From themanifest the Association determines whether the lesseehas worked within the PSC 12-hour limitation. TheAssociation then fills the cab with gasoline and thecost of the gasoline, priced at 42 cents per gallon,together with the rental fee plus state tax, are paidby the lessee. The balance of receipts, plus tips, iskept by the lessee as his earnings. No deductionsare made for Federal or State income taxes or unem-ployment compensation. All lessees, however, are cov-ered by workmen's compensation, the premium forwhich is paid by the owner.Owner-drivers, of whom there are 39, operate onlyout of the Association garage and must follow thesame daily procedure as lessees, except that whenthey turn in their daily manifest they do not paya daily rental fee, and are billed weekly by the Associa-tion for gasoline or other charges.We have consistently held that the Act requiresthe application of the "right to control" test in deter-mining the status of persons alleged to be independentcontractors.When the person for whom the servicesare performed retains the right to control the mannerand means by which the result is accomplished, therelationship is one of employment, while, on theother hand, where control is reserved only as tothe result sought, the relationship is that of independ-ent contractor. The resolution of this question dependson the facts of each case, and no one factor isdeterminative.Thus, here the lease is not negotiated, but its termsare set unilaterally by the Association and the driversmust take it or leave it. If they take it, the termsand conditions of their work are prescribed withinclose limits. The cabs must carry advertising contract-ed for by the Association. Drivers are required bytheAssociation to purchase all gasoline from theAssociation at a price approximately 50 percent abovethe retail price.Although the driver signs a leasewith one owner, the Association treats such leasein effect as though it applies to all owner-members. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDDriversmay be assigned to drive any cab of anAssociation member. Regardless of a driver's changeof shifts he signs only one lease. Owners rarely knowwho the drivers of their cabs are. A lessee failingto report for, his shift may be charged for a fullday's rental, or a prorated rental if another drivertakes the cab out. A lessee may be excused fromthe latter payment on producing a doctor's certificateverifying his illness, or the performance of jury duty,or attendance at a funeral. A lessee must check inand out at the beginning and end of each shift andat the end of the shift file his manifest showingalldetails of his day's operation. This manifest ischecked by the Association for compliance with regu-lations and gas purchases. The Association maintainsat the respective garages a personnel file which con-tains his lease, complaints from customers, and noticesfrom the Public Safety Commissioner, as well asan accident file. The garage managers discuss theconsequences with a- driver of his accident, record,his difficultieswith the PSC, or his being subjectto customer's complaints.All lesseesmust attendthe Association-conducted safety classes and any safe-ty refresher classes that the Safety Director for theAssociation or garage manager may require. All lesseesare entitled to a week's vacation. Some lessees operat-ing cabs for the Edelstein interests are given a week'svacation with pay. The Association arranges for andmakes available tire rental, repair services, financing,painting, and group life insurance, and arranges forowner's insurance.The Association argues that the foregoing elementsof control of the details of operating the cabs ismore than offset by the facts, that (a) the Associationhas promulgated no rules and regulations applicableto the driving of the cabs, and does not disciplinethe drivers, (b) once the cab is on the streets, thedriver is not required to report his location or respondto radio dispatches, (c) the drivers enjoy no fringebenefits, and (d) the Association does not withholdincome taxes for the drivers." For these reasons,the Association would distinguish recent Board deci-sions finding that lessee drivers and owner driverswere employees within the meaning of the Act."We accord little weight to the Association's lackof separate rules and regulations of its own. ThePSC and insurance carriers prescribe regulations andstandards governing the operation of the cabs inallpertinent details.The Association in its lease10The Association makes additional arguments, but they are largelyconclusionary or rephrasmgs, derivative from the facts set forth in thetext" Miami Beach Yellow Cab,173 NLRB No 116,Central Taxi Service,173NLRB No 115,TransportationPromotions, Inc, supra,MoundCity Yellow Cab Co,132 NLRB 484requires the observance of all such rules, examinesand discusses with the drivers their compliance, withor breach of such rules, and may and does dischargethe driver by canceling his lease for breach of suchrules. In such circumstances there is no discernibleneed for any separate or additional rules to be issuedby the Association in order to exercise effective controlover operations of the cabs. As to fringe benefits,their presence may indicate an employment relation,but since there is a large volume of employmentwithout such benefits, their absence is of little proba-tive value; the record discloses that fringe benefitsare present here, in that the drivers receive a week'svacation, and some of those driving Edelstein cabsreceive pay for the vacation period., Nonwithholdingof income taxes has, because of its somewhat self-serving character, been regarded by us as of some,but not controlling, significance, and in all the circum-stances of this case we so regard it here." Its signifi-cance is further offset substantially by the fact thatthe cabowners pay workmen's compensation premi-ums.This leaves, as the principal basis for the independ-ent contractor contention, the Association's argumentthat the cabdrivers are on their own once they leavethe garage, and need not report their locations noranswer radio dispatches. That is to say, the driverisfree to prospect for fares when and where hechooses. This is, however, inherent in the characterof the work, much as the choice of a route to coverseveral delivery destinations lies with a truckdriver,or the choice between a saw, chisel, and plane lieswith a carpenter. Such choices are largely routine,dictated rather closely by circumstances, and offerlittle scope for independent judgement and initiative.And the asserted freedom of the drivers from respond-ing to the, Association's radio dispatches appears tous not to be clearly established."The substantial degree of control over the driversexercised by the Association, its substantive anddetailed assistance to them in matters which. ordinarilywould be left entirely to an independent contractor" We note that the Internal Revenue Service granted the Associationexemption from withholding income taxes on the ground,inter aka,"that he [the driver] will accept all calls for service given by yourdispatcher," a representation contrary to the one made here by theAssociation See In 13,infra." In addition to the Association's contrary representation to the InternalRevenue Service, fn12,supra,membership in the Association is arequirement imposed by the PSC in order to improve cab service inthe area, and regulations of the PSC specify that "drivers of taxicabsshall berequiredto make maximum use of service communications withtheir switchboard operators or dispatchersin order to keep their cabsavailable for reiponcevu calls(Emphasis supplied ) As we have earliermentioned, drivers may be and are discharged by the Association forbreach of PSC regulations. Failure by the Association to discipline thedrivers appropriately for such breach would place the Association ormember owners in jeopardy of loss of permits CHECKER CAB ASSOCIATION, INCtoperform for himself, and the minimal latitudeallowed the driver for the exercise of his independentjudgement all lead us to conclude, from the entirerecord, that the lessee drivers are employees ratherthan independent contractors. Since the only differencein these respects between owner-drivers and lessee-drivers is that the owners garage their cabs at homeinstead of at the Association garage, we find themalso to be employees and shall include them in theunit.Accordingly, we shall direct an election in thefollowing unit, which we find and the parties haveagreed to be appropriate:All full-time and regular part-time taxicab driv-ers, including owner-drivers who do not hireothers employed by the Checker Cab Association,Inc., as agent for owner-members of the Associa-tion, in Baltimore,Maryland, excluding garagemen,mechanics,dispatchers,officeclericalemployees, guards and supervisors as definedin the Act.[Direction of Election14 11 omitted from publication.]CHAIRMAN MILLER, dissenting:Considering this record in its entirely, I am unableto find those indicia of employer control upon whichwe customarily base a finding that an employmentrelationship exists."The following factors, adduced from the testimonyat the hearing, persuade me that the lessees are inde-pendent contractors; lessees receive neither life insur-ance nor other fringe benefits generally associatedwith employment status;" there is no withholdingfor any Federal or state taxes; lessees are subjectonly to the rules promulgated by the Maryland Public" In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list of votersand their addresses which may be used to communicate with them.Excelsior Underwear Inc,156 NLRB 1236,N.L.R B v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directed that an185ServiceCommission and insurance carriers; lesseesare not disciplined by the Association and a leaseisterminated only if the lessee is disqualified byaction of the Public Service Commission or if requestedby the insurance carrier; lessees are free to go whereverthey please after they have picked up their manifestsand have no set geographical boundaries or locations;lessees are not, in fact, required to answer radiocalls, to bid on radio dispatch calls, or to notifythe dispatcher of their whereabouts; lessees maychoose any 12-hour shift they want and may workasmany days as they want or as many hours duringa shift, provided that they pay their rental fee; lesseesare not required to service Association stands; lesseesmay be held liable to the lessor for damages tothe cab arising through their own neglect; and, finally,the record shows that the Association does not receivegross receipts or pay any moneys to lessees, whopay over to the Association only rental fees andgasoline charges plus State sales tax on the rentalcharges.I would dismiss the petition.election eligibility list, containing the names and addresses of all theeligible voters, must be filed by the Employer with the Regional Directorfor Region 5 within 7 days of the date of this Decision and Directionof Election The Regional Director shall make the list available to allparties to the electionNo extension of time shall be granted by theRegional Director except in extraordinary circumstances Failure to complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed" The parties stipulated that the following taxicab dnvers would beeligible to voteAll regular drivers, owner-drivers who employ no otherdrivers and regular part-time drivers who have worked at lease 2 daysperweek in 4 of the 6 full weeks immediately preceding the dateof the Notice of the Direction of the Election or have worked at least1day per week in 13 of the full 16 weeks preceding the Notice ofthe Direction of Election16SeeTransportation Promotions Inc.,173 NLRB No 114,MiamiBeach Yellow Cab,173 NLRB No 11617Some longtime lessees who were in the employment of the Edelsteininterests from the time that the cabs were operated on 'a commissionbasis are given a week off with compensation This compensation isroughly equivalent to the lease fee for a week All other lessees, aftera stated period of continuous leasing, may take a week's leave withoutpay